EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James E. Wimpe on June 3rd, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 1:
Line 8, “the torque resistance features” has been changed to – the plurality of torque resistance features --.
Lines 12-13, “the torque resistance features” has been changed to – the plurality of torque resistance features --.
Line 14, “the corresponding torque resistance features” has been changed to – the plurality of corresponding torque resistance features --.

In Claim 2: 
Line 2, “wherein each of the plurality of torque resistance features of the aft rotor stage is a tab” has been changed to – wherein the tab --.
Line 4, “the corresponding torque resistance features” has been changed to – the plurality of corresponding torque resistance features --.



In Claim 4, Line 2, “the torque resistance features” has been changed to – the plurality of torque resistance features --.

In Claim 7, Line 2, “the corresponding torque resistance features” has been changed to – the plurality of corresponding torque resistance features --.

Claims 8-15 have been cancelled.
Response to Amendment/Arguments
	Applicant’s amendment along with the Examiner’s Amendment above further distinguishes over the prior art applied, and places the application in condition for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745